                Case 3:20-cv-05765-MAT Document 16 Filed 04/19/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                      TACOMA DIVISION

10   MICHAEL F.,                                            Civil No. 3:20-CV-05765-MAT

11            Plaintiff,

12            vs.                                           ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            It is hereby ORDERED that the case shall be remanded under sentence four of 42 U.S.C.

16   § 405(g). Upon remand, the Appeals Council will instruct the Administrative Law Judge to

17   reevaluate the claimant’s impairments at step two of the sequential evaluation process; reevaluate the

18   medical opinions and prior administrative medical findings; obtain supplemental vocational expert

     evidence to clarify the effect of the assessed limitations on the claimant’s ability to perform other
19
     work in the national economy, including the effect of a sit/stand limitation on the sedentary
20
     occupational base; and offer the claimant the opportunity for a hearing, take any further action
21
     needed to complete the administrative record, and issue a new decision. Upon proper presentation,
22
     Plaintiff will be entitled to attorneys’ fees under the Equal Access to Justice Act, 28 U.S.C.
23
     §2412 et seq.
24

     Page 1         ORDER - [3:20-CV-05765]
               Case 3:20-cv-05765-MAT Document 16 Filed 04/19/21 Page 2 of 2



 1

 2
              DATED this 19th day of April, 2021.
 3

 4

 5
                                                    A
                                                    Mary Alice Theiler
                                                    United States Magistrate Judge
 6

 7

 8   Presented by:

 9   s/ David J. Burdett
     DAVID J. BURDETT
10   Special Assistant United States Attorney
     Office of the General Counsel
11   Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
12   Seattle, WA 98104-7075
     Telephone: (206) 615-2522
13   Fax: (206) 615-2531
     david.burdett@ssa.gov
14

15

16

17

18

19

20

21

22

23

24

     Page 2      ORDER - [3:20-CV-05765]
